DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first serration on both sides” in line 5 with regard to the elastic plug. However, “both sides” has not been previously established and it is unclear how many total sides there are and where they are. Examiner recommends amending the limitation to recite “first serration on both of two side surfaces”.
Claim 1 recites “a rotatable locking roller” in line 12. It is unclear whether this refers back to the locking roller recited in lines 1-2. As best understood, the two are the same and Examiner therefore evaluated the limitation as “[[a rotatable]]the locking roller”.
Claim 1 recites “the strain pin and the locking roller are on the same side of the upper flange”. First, two strain pins were previously recited, therefore it is unclear to which strain pin this refers. It is additionally unclear how the locking roller is on the same side of the upper flange when the upper flange is formed on the locking roller. Examiner evaluated the claim excluding this limitation.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Objections
Claims 1, 3-10 are objected to for comprising numerous informalities. Examiner has outlined the suggested changes below.  Appropriate correction is required.
1. A [[Q]]quick release sternum closing fixator, which comprises:
a locking roller, [[and]] a male fixing piece and a female fixing piece that can be plugged together, 
[[Where]]wherein the cross section of the locking roller is olive-shaped or oval, 
wherein [[T]]the male fixing piece has an elastic plug and [[the]]a first claw hook plate, the elastic plug has [[the]]a first serration on both of two side[[s]] surfaces, and a tightening groove in the middle, thus forming two elastic claws, the tightening groove is provided with a locking hole for a transition fit with [[the]]an outer wall surface of the locking roller, and the direction of a long axis of the locking hole is the insertion direction of the male fixing piece and the female fixing piece, 
wherein [[T]]the female fixing piece has [[the]]a second claw hook plate and a socket, the socket has a slot matched with the elastic plug, and the slot has [[the]]a second serration matched with the first serration on both of the two side[[s]] surfaces, 
wherein [[T]]the locking hole is installed with [[a rotatable]]the locking roller inside, so that, by rotating the locking roller, the two elastic claws can be distracted and the first serration can be engaged with the second serration when the direction of a short axis of the locking roller is consistent with the insertion direction of the male fixing piece and the female fixing piece, and the first serration can be 
[[C]]characterized in that a tensioning device forcing the two elastic claws to move against each 2other is provided between the [[said]] locking roller and the two elastic claws; 
further wherein the [[said]] tensioning device comprises: 
[[The]]an upper flange formed on [[the]]an upper surface of the locking roller, wherein two strain pins are formed on the upper flange [[surface]],  upper flange, 
[[The]]a tensioning groove formed on the upper surface of each of the two elastic claws of the elastic plug, wherein the tensioning grooves are [[is]] in an arc shape on the side away from the locking hole and in a cut-off state on the side near the locking hole, and the [[said]] tensioning grooves each have [[has]] a locking bulge on the side near the locking hole, 
wherein [[T]]the [[said]] strain pins are each [[is]] set in the respective tensioning groove, and when the direction of the long axis of the locking roller is consistent with the insertion direction of the male fixing piece and the female fixing piece, the strain pins will fit with the locking bulge and tension the two elastic claws against each other.
3. The [[Q]]quick release sternum closing fixator according to claim 2, characterized in that the [[said]] locking bulges are each [[is]] located on [[the]]an arc-shaped transitional surface with the side of the tensioning groove to facilitate [[the]] sliding of the strain pin, and the horizontal cross section of the locking bulge is wedge-shaped.  
4. The [[Q]]quick release sternum closing fixator according to claim 2, characterized in 3that the [[said]] locking bulges each has an arc-shaped positioning slot for fixing the strain pin on the side away from the tightening groove.  
The [[Q]]quick release sternum closing fixator according to claim 2, characterized in that the included angle between the connecting line of the two strain pins and the long axis of the locking roller is 15°-90.  
6. The [[Q]]quick release sternum closing fixator according to claim 5, characterized in that the included angle between the connecting line of the two strain pins and the long axis of the locking roller is 30-60.  
7. The [[Q]]quick release sternum closing fixator according to claim 2, characterized in that the [[said]] locking roller also has a lower flange and the locking roller is embedded in the locking hole through the upper flange and the lower flange.  
8. The [[Q]]quick release sternum closing fixator according to claim 2, characterized in that an upper and lower stopper mechanism is provided between the said male fixing piece and the female fixing piece, [[The]] said upper and lower stopper mechanism comprises two fins and dovetail grooves matched with corresponding fins, the two fins are separately set on the two sides of the elastic plug and below the first serration, and the two dovetail grooves are separately set on the two sides of the slot on the socket and below the second serration.  
9. The [[Q]]quick release sternum closing fixator according to claim 1, characterized in that the [[said]] locking roller has a rotation hole in the middle to facilitate the rotation of the locking roller.  
10. The [[Q]]quick release sternum closing fixator according to claim 1, characterized in that the [[said]] slot is a straight slot running through the whole socket.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775